           Case 2:19-cv-00731-NR Document 5 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT WESTERN DISTRICT OF PENNSYLVANIA

ALANA SOUZA a/k/a ALANA CAMPOS,
CIELO JEAN GIBSON a/k/a CJ GIBSON,                   Case No. 2:19-cv-00683
DESSIE MITCHESON, EMILY SEARS, EVA
PEPAJ, HEATHER RAE YOUNG, HILLARY
FISHER VINSON a/k/a HILLARY HEPNER,                MOTION FOR EXTENSION OF TIME
JESSICA GOLDEN a/k/a JESSE GOLDEN,                     TO COMPLETE SERVICE
LUCY PINDER, MARIANA DAVALOS,
MARKETA KAZDOVA, PAOLA CANAS,                        ELECTRONICALLY FILED
TIFFANY SELBY, RHIAN SUGDEN, and
TIFFANY TOTH GRAY,

                            Plaintiffs,

              - against -

BRASS SADDLE, INC. d/b/a THE FILLY
CORRAL and BETTY ANN BISACCA,

                            Defendants.

       Plaintiffs ALANA SOUZA A/K/A ALANA CAMPOS, CIELO JEAN GIBSON a/k/a CJ

GIBSON, DESSIE MITCHESON, EMILY SEARS, EVA PEPAJ, HEATHER RAE YOUNG,

HILLARY FISHER VINSON A/K/A HILLARY HEPNER, JESSICA GOLDEN A/K/A JESSE

GOLDEN, LUCY PINDER, MARIANA DAVALOS, MARKETA KAZDOVA, PAOLA

CANAS, TIFFANY SELBY, RHIAN SUGDEN, and TIFFANY TOTH GRAY (collectively,

“Plaintiffs”), by and through their undersigned counsel, as and for their Complaint (“Complaint”)

against defendants BRASS SADDLE, INC. d/b/a THE FILLY CORRAL and BETTY ANN

BISACCA (collectively “Defendants”) respectfully allege as follows:




                                               1
           Case 2:19-cv-00731-NR Document 5 Filed 09/13/19 Page 2 of 3



       1. Shortly after filing the instant lawsuit complaints and waiver of service packets were

mailed to the primary place of business of the Defendants. The business location where the

packets were sent is known to be in operation.

       2. Those service packets were delivered and have not been returned to counsel.

       3. The Defendants have not responded despite receiving copies of service documents and

complaints.

       4. After discussing with the front office clerk Plaintiff now seeks an additional 60 days to

effectuate service of summons by way of personal service of sealed summons.

       WHEREFORE, Plaintiff respectfully requests an additional 60 days to complete service

on the Defendants.




                                                 2
Case 2:19-cv-00731-NR Document 5 Filed 09/13/19 Page 3 of 3




                                 Respectfully submitted,

                                 s/Louis J. Kroeck
                                 Attorney for Plaintiff

                                 Louis J. Kroeck
                                 PA ID No. 210045
                                 Lou@Ljk-law.com

                                 12th Floor, Park Building
                                 355 Fifth Avenue
                                 Pittsburgh, PA 15222
                                  412-712-7605




                                 and



                                 _/s John Golaszewski__________________
                                 John V. Golaszewski
                                 The Casas Law Firm, PC
                                 1740 Broadway, 15th Floor
                                 New York, New York
                                 T: 646-872-3178
                                 F: 855.220.9626
                                 john@casaslawfirm.com
                                 *Pro Hac Vice Application Forthcoming




                             3
